98 N.Y.2d 719 (2002)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. DENNIS THOMAS, Appellant,
v.
TIMOTHY MURRAY, as Superintendent of Groveland Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted July 8, 2002.
Decided September 12, 2002.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648).